DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “predetermined height” of Claim 19 does not appear to be included or described in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

Claims 6 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first part in the body". There is insufficient antecedent basis for this limitation in the claim. It is unclear if “in the body” is intended to reference “the main body” or “guide body”, or if it is intended to introduce a new part and therefore it is indefinite as claimed. For examinations purposes, “the first part in the body” has been construed as “the first part in the guide body”.
Claim 19 recites the limitation "lower sidewall of the guide body is disposed at a predetermined height from a lower end". It is unclear what “predetermined height” is intended to reference and therefore it is indefinite as claimed. For examinations purposes, “lower sidewall of the guide body is disposed at a predetermined height from a lower end” has been construed as “lower sidewall of the guide body is disposed at a height from a lower end”.
Any remaining claims are rejected based on their dependency to a rejected base claim. 

Claim Rejections - 35 USC §102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsumoto et al. (U.S. Patent No. 6,625,845 B2) in view of another embodiment of Matsumoto et al. herein referred to as Matsumoto et al. II..

Referring to Claim 1: Matsumoto et al. discloses a cleaner (Fig. 48 for use in a cleaner; see exemplary use in Fig. 49; Column 7, lines 38-49) comprising: a suction part (3 Figs. 48 and 49); a body (B Fig. 2-A inserted below) including a cyclone part (5 Fig. 48) configured (Column 7, lines 54-58) to separate dust from air suctioned through the suction part (3 Figs. 48 and 49), a dust container (7 Figs. 48 and 49) configured to store the dust separated by the cyclone part (5 Fig. 48), and a body cover (20 Fig. 48) configured to open or close (70 shown detached in Fig. 36; Column 28, lines 42-44 and Column 23, lines 52-55) a lower portion (70 Fig. 48) of the body (B Fig. 2-A inserted below); a filter part (11b Fig. 48) disposed in (shown in Fig. 48) the body (B Fig. 2-A inserted below) and configured to (Column 9, lines 13-20) filter dust from air that passes through the filter part (11b Fig. 48); a movable part (21 Fig. 48) configured to (Column 28, lines 48-55) move along a space between an outer portion (Column 28, lines 43-45) of the filter part (11b Fig. 48) and an inner circumference surface (moving downwards into the dust collector 7) of the body (B Fig. 2-A inserted below); and a manipulation part (199 Fig. 48) disposed outside (shown in Fig. 48) the main body (B Fig. 2-A inserted below) and connected to the movable part (21 Fig. 48) by a transfer part (197 Fig. 48 including TS Fig. 2-A inserted below) passing through (Column 28, lines 43-45) the body (B Fig. 2-A inserted below) and including a portion (P Fig. 1-A inserted below) disposed radially outside (shown in Fig. 1-A) of an inner circumference surface of the body (B Fig. 2-A inserted below) where cyclone flow is generated by the cyclone part (5 Fig. 48).

    PNG
    media_image1.png
    220
    372
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    615
    433
    media_image2.png
    Greyscale

Referring to Claim 2: Matsumoto teaches the cleaner, wherein the transfer part (see portion of TS Fig. 2-A that is outside 7 in Fig. 48 of Matsumoto et al.) is disposed radially outside (Column 28, lines 43-45 of Matsumoto et al.) of an inner circumference surface (shown in Fig. 48 of Matsumoto et al.) of the dust container (7 Figs. 48 and 49 of Matsumoto et al.).

Referring to Claim 3: Matsumoto teaches the cleaner, wherein the body (B Fig. 2-A inserted above of Matsumoto et al.) is cylindrical in shape (see exemplary body in Fig. 50 of Matsumoto et al.), and a guide body (198 Fig. 48 including Ga and Gb Fig. 3-A inserted below, and Rp Fig. 3-B inserted below of Matsumoto et al.) protrudes outward (shown in Fig. 2-A inserted above of Matsumoto et al.) from the body (B Fig. 2-A inserted above of Matsumoto et al.) and defines a movement space (Column 28, lines 43-45 of Matsumoto et al.) in communication with an internal space (shown in Fig. 48 of Matsumoto et al.) of the body through a communication hole (window of 198 Fig. 48; Column 28, lines 43-45 of Matsumoto et al.), wherein- the transfer part (197 Fig. 48 of Matsumoto et al.) is configured to move (Column 28, lines 43-45 of Matsumoto et al.) in the movement space of the guide body (198 Fig. 48 including Ga and Gb Fig. 3-A inserted below, and Rp Fig. 3-B inserted below of Matsumoto et al.).

Referring to Claim 4: Matsumoto teaches the cleaner, wherein the guide body (198 Fig. 48 including Ga and Gb Fig. 3-A inserted below, and Rp Fig. 3-B inserted below of Matsumoto et al.) extends in a direction perpendicular (Ga extending perpendicular to the body Fig. 3-A inserted below of Matsumoto et al.) to the body (B Fig. 2-A inserted above of Matsumoto et al.). 

Referring to Claim 5: The combined references of Matsumoto et al. and Matsumoto et al. II teach the cleaner, wherein the guide body (198 Fig. 48 including Ga and Gb Fig. 3-A inserted below, Fig. 3-B inserted below of Matsumoto et al.) comprises a first part (Ga Fig. 3-A inserted below of Matsumoto et al.) and a second part (Gb Fig. 3-A inserted below of Matsumoto et al.) disposed downstream (shown in Fig. 3-A inserted below of Matsumoto et al.) of the first part (Ga Fig. 3-A inserted below of Matsumoto et al.) with respect to air flow (the air flow falling towards 7 and 8 Fig. 48 as illustrated in Figs. 16 and 17) inthrough the body (B Fig. 2-A inserted above of Matsumoto et al.), and a round part (Rp Fig. 3-B which is round because it extends around the cylinder, inserted below of Matsumoto et al.) is disposed (shown in Fig. 3-A inserted below of Matsumoto et al.) at a boundary portion between the second part (Gb Fig. 3-A inserted below of Matsumoto et al.) and the body (B Fig. 2-A inserted above of Matsumoto et al.). 

 
 
Referring to Claim 6: The combined references of Matsumoto et al. and Matsumoto et al. II teach the cleaner, wherein a protrusion part (see exemplary extension of 10 and 10a in Fig. 49, 50 of Matsumoto et al.) protruding forward a center of the body (B Fig. 2-A inserted above of Matsumoto et al.) is disposed adjacent the first part (Ga Fig. 3-A inserted above) in the body (198 Fig. 48 including Ga and Gb Fig. 3-A inserted below, Fig. 3-B inserted below of Matsumoto et al.).

In the alternative, 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (U.S. Patent No. 6,625,845 B2), in view of another embodiment of Matsumoto et al. herein referred to as Matsumoto et al. II.

Referring to Claim 1: Matsumoto et al. discloses a cleaner (Fig. 48 for use in a cleaner; see exemplary use in Fig. 49; Column 7, lines 38-49) comprising: a suction part (3 Figs. 48 and 49); a body (B Fig. 2-A inserted below) including a cyclone part (5 Fig. 48) configured (Column 7, lines 54-58) to separate dust from air suctioned through the suction part (3 Figs. 48 and 49), a dust container (7 Figs. 48 and 49) configured to store the dust separated by the cyclone part (5 Fig. 48), and a body cover (20 Fig. 48), a lower portion (70 Fig. 48) of the body (B Fig. 2-A inserted below); a filter part (11b Fig. 48) disposed in (shown in Fig. 48) the body (B Fig. 2-A inserted below) and configured to (Column 9, lines 13-20) filter dust from air that passes through the filter part (11b Fig. 48); a movable part (21 Fig. 48) configured to (Column 28, lines 48-55) move along a space between an outer portion (Column 28, lines 43-45) of the filter part (11b Fig. 48) and an inner circumference surface (moving downwards into the dust collector 7) of the body (B Fig. 2-A inserted below); and a manipulation part (199 Fig. 48) disposed outside (shown in Fig. 48) the main body (B Fig. 2-A inserted below) and connected to the movable part (21 Fig. 48) by a transfer part (197 Fig. 48 including TS Fig. 2-A inserted below) passing through (Column 28, lines 43-45) the body (B Fig. 2-A inserted below) and including a portion (P Fig. 1-A inserted below) disposed radially outside (shown in Fig. 1-A) of an inner circumference surface of the body (B Fig. 2-A inserted below) where cyclone flow is generated by the cyclone part (5 Fig. 48).

But is silent on a body cover being specifically configured to open or close a lower portion of the body. Matsumoto et al. II, in another embodiment, teaches a similar configuration body cover (20 Fig. 22) specifically configured to open or close (Columns 13-14, lines 65-2) a lower portion (71 Fig. 22) of the similar configuration body (body of 5 Fig. 21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lower portion of Matsumoto et al. with the teachings of Matsumoto et al. II for the purpose of, as it is well known in the art, conducting routine maintenance of the interiors of the cyclone to ensure proper operating efficiency. 

    PNG
    media_image1.png
    220
    372
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    615
    433
    media_image2.png
    Greyscale

Referring to Claim 2: The combined references of Matsumoto et al. and Matsumoto et al. II teach the cleaner, wherein the transfer part (see portion of TS Fig. 2-A that is outside 7 in Fig. 48 of Matsumoto et al.) is disposed radially outside (Column 28, lines 43-45 of Matsumoto et al.) of an inner circumference surface (shown in Fig. 48 of Matsumoto et al.) of the dust container (7 Figs. 48 and 49 of Matsumoto et al.).

Referring to Claim 3: The combined references of Matsumoto et al. and Matsumoto et al. II teach the cleaner, wherein the body (B Fig. 2-A inserted above of Matsumoto et al.) is cylindrical in shape (see exemplary body in Fig. 50 of Matsumoto et al.), and
a guide body (198 Fig. 48 including Ga and Gb Fig. 3-A inserted below, and Rp Fig. 3-B inserted below of Matsumoto et al.) protrudes outward (shown in Fig. 2-A inserted above of Matsumoto et al.) from the body (B Fig. 2-A inserted above of Matsumoto et al.) and defines a movement space (Column 28, lines 43-45 of Matsumoto et al.) in communication with an internal space (shown in Fig. 48 of Matsumoto et al.) of the body through a communication hole (window of 198 Fig. 48; Column 28, lines 43-45 of Matsumoto et al.), wherein- the transfer part (197 Fig. 48 of Matsumoto et al.) is configured to move (Column 28, lines 43-45 of Matsumoto et al.) in the movement space of the guide body (198 Fig. 48 including Ga and Gb Fig. 3-A inserted below, and Rp Fig. 3-B inserted below of Matsumoto et al.).

Referring to Claim 4: The combined references of Matsumoto et al. and Matsumoto et al. II teach the cleaner, wherein the guide body (198 Fig. 48 including Ga and Gb Fig. 3-A inserted below, and Rp Fig. 3-B inserted below of Matsumoto et al.) extends in a direction perpendicular (Ga extending perpendicular to the body Fig. 3-A inserted below of Matsumoto et al.) to the body (B Fig. 2-A inserted above of Matsumoto et al.). 

Referring to Claim 5: The combined references of Matsumoto et al. and Matsumoto et al. II teach the cleaner, wherein the guide body (198 Fig. 48 including Ga and Gb Fig. 3-A inserted below, Fig. 3-B inserted below of Matsumoto et al.) comprises a first part (Ga Fig. 3-A inserted below of Matsumoto et al.) and a second part (Gb Fig. 3-A inserted below of Matsumoto et al.) disposed downstream (shown in Fig. 3-A inserted below of Matsumoto et al.) of the first part (Ga Fig. 3-A inserted below of Matsumoto et al.) with respect to air flow (the air flow falling towards 7 and 8 Fig. 48 as illustrated in Figs. 16 and 17) inthrough the body (B Fig. 2-A inserted above of Matsumoto et al.), and a round part (Rp Fig. 3-B which is round because it extends around the cylinder, inserted below of Matsumoto et al.) is disposed (shown in Fig. 3-A inserted below of Matsumoto et al.) at a boundary portion between the second part (Gb Fig. 3-A inserted below of Matsumoto et al.) and the body (B Fig. 2-A inserted above of Matsumoto et al.). 


    PNG
    media_image3.png
    343
    323
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    401
    445
    media_image4.png
    Greyscale

Referring to Claim 6: The combined references of Matsumoto et al. and Matsumoto et al. II teach the cleaner, wherein a protrusion part (see exemplary extension of 10 and 10a in Fig. 49, 50 of Matsumoto et al.) protruding forward a center of the body (B Fig. 2-A inserted above of Matsumoto et al.) is disposed adjacent the first part (Ga Fig. 3-A inserted above) in the body (198 Fig. 48 including Ga and Gb Fig. 3-A inserted below, Fig. 3-B inserted below of Matsumoto et al.). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (U.S. Patent No. 6,625,845 B2), in view of another embodiment of Matsumoto et al. herein referred to as Matsumoto et al. II, as applied to Claim 1, and further in view of another embodiment of Matsumoto et al. herein referred to as Matsumoto et al. III. 

Referring to Claim 21: The combined references of Matsumoto et al. and Matsumoto et al. II teach the cleaner, further comprising a supporting part (14 Fig. 48 of Matsumoto et al.) configured to support a lower portion (shown in Fig. 48 of Matsumoto et al.) of the filter part (11b Fig. 48 of Matsumoto et al.),wherein the movable part (21 Fig. 48 of Matsumoto et al.) further comprises a cleaning part (22 Fig. 48 of Matsumoto et al.) configured to clean (Column 28, lines 51-53 of Matsumoto et al.) the filter part (11b Fig. 48 of Matsumoto et al.) as the cleaning part (22 Fig. 48 of Matsumoto et al.) is moved relative to the filter part (11b Fig. 48 of Matsumoto et al.), but is silent specifically on an upper end of the supporting part is equal to or less than a diameter of the filter part, and
specifically an outer circumference surface of the supporting part tapers from a larger diameter at an upper portion thereof to a smaller diameter at a lower portion thereof.

Matsumoto et al. III, in another embodiment, teaches an upper end (upper end of 14 Fig. 44) of the similar configuration supporting part (14 Fig. 44) is equal to or less than a diameter (shown in Fig. 44) of the similar configuration filter part (11b Fig, 44), and
specifically an outer circumference surface (surface of 14 Fig. 44) of the supporting part tapers (shown in Fig 5-A inserted below) from a larger diameter at an upper portion (UP Fig. 5-A inserted below) thereof to a smaller diameter at a lower portion (LP Fig. 5-A inserted below) thereof.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the supporting part of Matsumoto et al. with the supporting part of Matsumoto et al.’s embodiment to have an equal to or less than a diameter of the filter part and specifically an outer circumference surface of the supporting part tapers from a larger diameter at an upper portion thereof to a smaller diameter at a lower portion thereof for the purpose of, as it is well known in the art, to maximize the use of the limited space inside the dust chamber.

    PNG
    media_image5.png
    251
    233
    media_image5.png
    Greyscale

Allowable Subject Matter
Claims 7-20 are free of art. Claims 7-18 are objected to as being dependent upon a rejected
base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 19-20 are free of art but subject to rejection under 35 U.S.C. 112(b). Therefore, lack of prior art is not an admittance of allowability. 

Reasons for Indicating Allowable Subject Matter or Free of Art
The following is a statement of reasons for the indication of allowable subject matter:

Referring to claim 7: The combined references of Matsumoto et al. and Matsumoto et al. II teach the cleaner, wherein the movable part (21 Fig. 48) comprises: a ring-shaped frame (Column 28, lines 41-45) but are silent on a connection part disposed in the movement space and configured to extend radially outward from the frame and to-pass through the communication hole, and the transfer part is specifically connected to the connection part and configured to pass through an opening defined in an upper sidewall of the guide body.

Coburn (U.S. Patent No. 8,308,831 B2), in an analogous invention, teaches a similar configuration movable part (45 Fig. 3; Column 5, lines 5-10) comprises: a similar configuration ring-shaped frame (43 Fig. 3) and a transfer part (52 Fig. 3) but is silent on is silent on a connection part disposed in the movement space and configured to extend radially outward from the frame and to-pass through the communication hole, and the transfer part is specifically connected to the connection part and configured to pass through an opening defined in an upper sidewall of the guide body.

Thus, one would only arrive at the claimed invention by using improper hindsight reasoning
knowledge gleaned only from the Applicant’s disclosure, and such a reconstruction would be improper.

Claims 8-18 are indicated as free of art based on their dependency to Claim 7.

Referring to Claim 19: The combined references of Matsumoto et al. and Matsumoto et al. II teach the cleaner, wherein a lower sidewall (lower sidewall of guide body 198 Fig. 48) of the guide body (198 Fig. 48 including Ga and Gb Fig. 3-A inserted above, and Rp Fig. 3-B inserted above of Matsumoto et al.) is disposed at a predetermined height (shown in Fig. 48) from a lower end of the body (B Fig. 2-A inserted above of Matsumoto et al.) and but are silent on a lower opening covered by a sealing member.

Coburn (U.S. Patent No. 8,308,831 B2), in an analogous invention, teaches a lower sidewall (bottom portion of 54 Fig. 3) of a similar configuration guide body (54 Fig. 3) but silent on the lower opening covered by a sealing member.

Thus, one would only arrive at the claimed invention by using improper hindsight reasoning
knowledge gleaned only from the Applicant’s disclosure, and such a reconstruction would be improper.
Claim 20 is indicated as free of art based on their dependency to Claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meyehoeffer (U.S. Patent No. 2,645,303 A), a vacuum with a movable filter.
Gerber (U.S. Patent No. 2,581,949 A), a vacuum with a movable filter.
White (U.S. Patent No. 2,714,426 A), a vacuum with a handle to shake the filter. 
MacFarland (U.S. Patent No. 3,797,064 A), a vacuum with a handle for cleaning the filter. 
Loveless (U.S. Patent No. 5,704,956 A), a vacuum with an exterior handle for shaking the dust collection area.
Mantes (U.S. Pub. No. 2020/0069130 A1), a vacuum cleaner with exterior handle to clean the filter. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/            Examiner, Art Unit 3723                                                                                                                                                                                            
/ANNE M KOZAK/            Supervisory Patent Examiner, Art Unit 3723